DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Group I and the proteins Salp14 and TSLPI in the reply filed on 11-2-2020 is acknowledged. Claims 1-19 are pending. Claims 11-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Claims 1-10 are currently under examination.

Information Disclosure Statement
The Information Disclosure Statement filed on 7-18-2020 has been considered. An initialed copy is attached hereto.
It should be noted that the listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Objections
Claims 1-4 are objected to for reciting claim language drawn to non-elected inventions.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 2-3 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 is rendered vague and indefinite by the use of the terms Salp10, Salp25B, IsPDIA3, Salp12, Salp14, Salp15, Salp20, Salp25A, SalpHBP, Salp25D, SalpC1, SalpC24, P19/Salp19, TSLPI and TIX. Said terms constitute laboratory designations and do not convey any particular structure. Consequently, it is impossible to determine the metes and bounds of the claimed invention.
Claim 3 is rendered vague and indefinite by the use of the terms Salp14, Salp15, Salp25A, SalpHBP, Salp25D, SalpC1, SalpC24, TSLPI and TIX. Said terms constitute laboratory designations and do not convey any particular structure. Consequently, it is impossible to determine the metes and bounds of the claimed invention.

Claim 7 contains the trademark/trade name addavax.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a specific adjuvant composition and, accordingly, the identification/description is indefinite.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Fikrig et al. (WO 2004/019883) and Schuijt et al. (Cell Host and Microbe, Vol. 10, pages 136-146 – IDS filed on 7-18-2020).
Fikrig et al. disclose the use of compositions comprising tick salivary proteins to induce tick immunity (see paragraph [0040]). Fikrig et al. further discloses that said salivary proteins can include Salp14 (see paragraph [0036]); that said compositions can be multicomponent vaccines comprising multiple salivary proteins (see paragraphs [0051] and [0069]-[0071]); that said compositions can comprise an adjuvant such as incomplete Freund’s adjuvant (see paragraphs [0081] and [0121]; that said compositions can be administered to a patient parentally, intravenously, intramuscularly, intralesionally, subcutaneously, periostally, orally or by topical routes (see paragraphs [0129] and [0146]); and that said compositions can be administered to any mammal including humans (see paragraph [0129]).  
	Fikrig et al. differs from the instant invention in that they don’t explicitly disclose the TSLPI tick salivary protein in their compositions.

	It would have been obvious for the skilled artisan to utilize the TSLPI protein of Schuijt et al. in the vaccine compositions of Fikrig et al. in order to take advantage of the protective capabilities of the TSLPI protein.
	One would have had a reasonable expectation of success as Fikrig et al. discloses that their multicomponent vaccine can comprise other protective tick polypeptides (see paragraph [0070]) and Schuijt et al. disclose that the TSLPI protein would be a good component in a multicomponent vaccine (see page 9).
	Moreover, the courts have determined that “it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted). Consequently, given the compositions of the cited references are for the same use, combining them in a single composition for that use is deemed to be obvious.

Claim 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Fikrig et al. (WO 2004/019883) and Embers et al. (Frontiers in Cellular and Infection Microbiology, Vol. 3 Article 6, pages 1-15).
Fikrig et al. disclose the use of compositions comprising tick salivary proteins to induce tick immunity (see paragraph [0040]). Fikrig et al. further discloses that said salivary proteins 
	Fikrig et al. differs from the instant invention in that they don’t explicitly disclose the TSLPI tick salivary protein in their compositions.
	Embers et al. disclose the both TSLPI protein and Salp14 would be useful in combination vaccines against ticks (see page 7).
	It would have been obvious for the skilled artisan to utilize the TSLPI protein of Embers et al. in the vaccine compositions of Fikrig et al. in order to take advantage of the protective capabilities of the TSLPI protein.
	One would have had a reasonable expectation of success as Fikrig et al. discloses that their multicomponent vaccine can comprise other protective tick polypeptides (see paragraph [0070]) and Embers et al. disclose that the TSLPI protein would be a good component in a multicomponent vaccine (see page 7).
	Moreover, the courts have determined that “it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted). 

Conclusion

No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A ZEMAN whose telephone number is (571)272-0866.  The examiner can normally be reached on Monday thru Friday; 6:30 am - 3pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary B Nickol can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.







/ROBERT A ZEMAN/Primary Examiner, Art Unit 1645                                                                                                                                                                                                        February 22, 2021